Name: Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae
 Type: Directive
 Subject Matter: trade policy;  agricultural activity;  means of agricultural production
 Date Published: 1990-08-18

 18.8.1990 EN Official Journal of the European Communities L 224/55 COUNCIL DIRECTIVE of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (90/427/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas equidae, being live animals, are included in the list of products in Annex II to the Treaty; Whereas in order to ensure the rational development of equidae production, thereby increasing productivity in that sector, rules governing the marketing of equidae in intra-Community trade must be laid down at Community level; Whereas the breeding and rearing of equidae and in particular of horses is generally included in the farming sector; whereas it constitutes a source of income for part of the farming population and should therefore be encouraged; Whereas satisfactory results in that respect depend largely on the use of equidae registered in stud books maintained by officially approved organizations or associations; Whereas disparities exist as regards entry in studbooks; whereas those disparities constitute a barrier to trade within the Community; whereas complete liberalization of trade calls for further harmonization, particularly regarding entry in studbooks; Whereas intra-Community trade in registered equidae should be progressively liberalized; whereas complete liberalization of trade requires further additional harmonization, in particular as regards approval for the purpose of off-farm mating and the use of semen and ova in accordance with the characteristics of each studbook; Whereas it is necessary to draw up, in accordance with a Community procedure, a harmonized model zootechnical origin and identification certificate; Whereas the name of an animal is an essential factor in identifying equidae; whereas it is often impossible to trace an animal's descent and monitor its progress if its name is changed at a new owner's request; whereas the rules regarding the naming of equidae should be harmonized, in particular in order to prevent unfair practices; Whereas provisions should be introduced preventing equidae from third countries from being imported on terms which are less stringent than those applicable within the Community; Whereas it is advisable to adopt implementing measures regarding certain technical aspects; whereas, for the purposes of the measures envisaged, provision should be made for close and effective cooperation between Member States and the Commission within the Standing Committee on Zootechnics, HAS ADOPTED THIS DIRECTIVE: CHAPTER I General provisions Article 1 This Directive lays down the zootechnical and genealogical conditions governing intra-Community trade in equidae, their semen, ova and embryos. Article 2 For the purposes of this Directive: (a) quidae means domestic animals of the equine or asinine species or crossbreeds thereof; (b) registered equidae means equidae which are entered or registered and eligible for entry in a studbook, in accordance with the rules laid down pursuant to Article 4 (2) (b) and identified by means of the identification document provided for in Article 8 (1); (c) studbook means any book, register, file or data medium:  which is maintained either by an organization or an association officially approved or recognized by a Member State or by an official agency of the Member State concerned, and  in which equidae are entered or registered with mention of all their known ascendants. Article 3 Intra-Community trade in equidae and their semen, ova and embryos may not be prohibited or restricted on zootechnical or genealogical grounds other than those resulting from application of this Directive. However, in the case of intra-Community trade in registered equidae, their semen, ova and embryos, national provisions which comply with the general rules of the Treaty shall be maintained pending the entry into force of the relevant Community decisions referred to in Articles 4 and 8. CHAPTER II Genealogical rules relating to registered equidae Article 4 1. The following principles shall be taken into account when the decisions referred to in paragraph 2 are adopted: (a) the recognition or approval of organizations and associations which maintain or establish studbooks shall be subject to compliance with the principles laid down by the organization or association which maintains the studbook of the origin of the breed; (b) the criteria for entry and registration in studbooks shall be laid down on the basis of the characteristics of the breed and in particular for certain pure breeds of the need to regulate the entry and registration of equidae produced using artificial reproduction methods. 2. The Commission shall establish under the procedure laid down in Article 10 and in accordance with the principles set out in paragraph 1: (a) the criteria for the approval or recognition of organizations and associations which maintain or establish studbooks; (b) the criteria for entry and registration in studbooks; (c) if necessary, the criteria and methods used to identify registered equidae; (d) the criteria for drawing up the certificate of origin and the identification document referred to in Article 8; (e) if necessary, rules to ensure coordination between the organizations or associations referred to in Article 5. Article 5 The list of organizations and associations maintaining or establishing studbooks, which are recognized on the basis of the criteria to be determined in accordance with Article 4 (2) (a) and subsequent updatings, shall be communicated to the Commission and the other Member States within the Standing Committee on Zootechnics. Article 6 1. In intra-Community trade, equidae, which are registered in the Member State of dispatch must, except where a derogation has been agreed by common accord between the two organizations or associations concerned, be registered or entered in the appropriate studbook of the Member State of destination under the same name, with an indication, in accordance with international agreements, of the initial(s) of the country of foaling. 2. Where the constitution of the organizations or associations so permits:  the original name of the animal may be preceded or followed by another name on a provisional or permanent basis, provided that throughout the animal's life the original name is retained in brackets and that the country of birth is indicated by means of the initial(s) recognized by international agreements,  alternative measures may be taken to safeguard the continued identity of the animal in accordance with procedures to be determined by the Commission under the procedure laid down in Article 10. CHAPTER III Zootechnical rules relating to registered equidae Article 7 The Commission, may, in so far as may be necessary to ensure uniform application of the provisions of this Directive and in compliance with the principles laid down in Article 4 (1), determine in accordance with the procedure laid down in Article 10: (a) the methods of monitoring performance and assessing the genetic value of breeding animals; (b) on the basis of the methods referred to in (a), the general criteria for the approval of a male breeding animal or, if appropriate, of a female breeding animal for the purposes of breeding and using their semen, ova or embryos. Article 8 Member States shall ensure that: 1. in their movements, registered equidae are accompanied by an identification document drawn up by the Commission in accordance with the procedure laid down in Article 10 and issued by the organizations or associations referred to in Article 5 of this Directive and Article 2 (c) of Directive 90/426/EEC of 26 June 1990, on animal health conditions governing the movement between Member States and import from third countries of equidae (4). The identification document, to be drawn up in the Community languages, for registered horses must include at least the information indicated in the Annex; that information may be supplemented or amended in accordance with the procedure laid down in Article 10; 2. When they are marketed, the semen, ova and embryos of registered equidae are accompanied by a zootechnical certificate of origin and identification issued by the competent authority at least in the language of the country of destination and conforming to a model to be drawn up by the Commission in accordance with the procedure laid down in Article 10. Final provisions Article 9 Pending implementation of relevant Community rules, the conditions applicable to imports of equidae and their semen, ova and embryos from third countries must not be more favourable than those governing intra-Community trade. Article 10 Where the procedure laid down in this Article is to be used, the Standing Committee on Zootechnics set up by Decision 77/505/EEC (5), shall act in accordance with the rules set out in Article 11 of Directive 88/661/EEC (6). Article 11 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1991 at the latest. They shall forthwith inform the Commission thereof. Article 12 This Directive is addressed to the Member States. Done at Luxembourg, 26 June 1990. For the Council The President M. O'KENNEDY (1) OJ No C 327, 30. 12. 1989, p. 61. (2) OJ No C 149, 18. 6. 1990. (3) OJ No C 62, 12. 3. 1990, p. 46. (4) See page 42 of this Official Journal. (5) OJ No L 206, 12. 8. 1977, p. 11. (6) OJ No L 382, 31. 12. 1988, p. 16. ANNEX MINIMUM INFORMATION IN THE IDENTIFICATION DOCUMENT